Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of treating a cancer patient, comprising the steps of: administering an agent that lowers the iAge of the cancer patient, measuring the iAge of the cancer patient, and administering an effective amount of an immunotherapy to the cancer patient, classified in A61N 1/36002 and A61K 39/001136. 
II. Claim 20, drawn a method for treating a cancer patient, comprising the steps of:
obtaining a plasma sample from the patient; detecting a MIG in the plasma sample; detecting a TRAIL in the plasma sample; detecting a IFNG in the plasma sample; detecting a EOTAXIN in the plasma sample; detecting a GROA in the plasma sample; detecting a IL2 in the plasma sample; detecting a TGFA in the plasma sample; detecting a PAI1 in the plasma sample; detecting a LIF in the plasma sample; detecting a LEPTIN in the plasma sample; detecting a MIP1A in the plasma sample; and detecting a IL1B in the plasma sample; determining an immunological age for the patient; obtaining a CD8+ T-cell from the patient; stimulating the CD8+ T-cell with an IFNa, detecting a pSTAT1, a pSTAT3 and a pSTAT5; stimulating the CD8+ T-cell with an IL6 and detecting a pSTAT1, a pSTAT3 and a pSTAT5; Stimulating the CD8+ T-cell with an IFNg and detecting a pSTAT1; stimulating the CD8+ T-cell with an IL21 and detecting a pSTAT1;
obtaining a CD4+ T-cell from the patient; stimulating the CD4+ T-cell with an IFNa and detecting a pSTAT5; stimulating the CD4+ T-cell with an IL6 and detecting a pSTAT5;
obtaining a CD20+ B-cell from the patient; stimulating the CD20+ B-cell with an IFNa and detecting pSTAT1; obtaining a Monocyte from the patient; stimulating the Monocyte with an IL10 and detecting a pSTAT3; stimulating the Monocyte with an IFNg and detecting a pSTAT3, and stimulating the Monocyte with an IFNa and detecting pSTAT3; and stimulating the Monocyte with an IL6 and detecting a pSTAT3; determining a cytokine response score for the patient; selecting patients with an iAge in the youngest tertile for a chronological age of the cancer patient; and administering an effective amount of an immunotherapy to the cancer patient, classified in A61N 1/36002, A61K 39/001136, and A61K 38/19. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, reagents used, response variables and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different
classification; (b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; (c) the inventions require a different field of search
(for example, searching different classes/subclasses or electronic resources, or employing
different search queries); (d) the prior art applicable to one invention would not likely be
applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species Election: Group I 
This application contains claims directed to the following patentably distinct species:
A.	Elect a single agent that lowers the iAge of the cancer patient (claim 2): pharmacological treatment, a nutraceutical, a nutritional supplement, a dietary change, or a lifestyle change.
B.	If dietary change is elected in A above, elect what the dietary change is: eating a food that is high in antioxidants (claim 8) or reducing an intake of foods that increase inflammation (claim 9).
C.	Elect a single immunotherapy from claim 10: checkpoint inhibitor, monoclonal antibody, cancer vaccine, or chimeric antigen receptor (CAR).
D.	If checkpoint inhibitor is elected in C above, Applicants must elect a species of checkpoint inhibitor from claim 11.
E.	If monoclonal antibody is elected in C above, Applicants must elect the antigen the antibody binds and a single species of monoclonal antibody from claims 14-19.
The species are independent or distinct because each agent or immunotherapy is functionally and structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        

/Laura B Goddard/            Primary Examiner, Art Unit 1642